EXHIBIT 10.2
 
[img001.jpg]
 
CONTRACT AGREEMENT
Appointment of Production and Consulting Services
 
July 14, 2011
 
This Contractual Agreement is executed on July 14, 2011, between Moving Box
Entertainment, LLC. With offices located at 222 E. Jones Ave., Wake Forest, NC
27587, herein referred to as "7W" and 7 Worldwide Inc.jwith offices located at
704 Richland Bluff CT. Wake Forest NC 27587 herein referred to as "7W". This is
the appointment of Moving Box Entertainment, LLC to be the production and media
consultant company for the development and creation of content for 7 worldwide
Inc.
 
CONTRACT AGREEMENT:
 
7W agrees to appoint MBE to be the production company for the development,
consulting and production and postproduction of content.


GENERAL TERMS:
 
This appointment is for services only of the content by MBE for 7W. It is in no
way, nor does it imply or confirm the transfer of any rights, privileges or
ownership to MBE by 7W for producing the content. MBE further agrees that it is
only being contracted to produce the content. This contract shall be for a
period of twelve months (12 months) with an option for a second term of 12
months. Either party can cancel at any time.


7W AGREES TO:
 
1)   
Pay the consulting fee of $26,000.00/mo = $312,000.00 plus incidentals for
consulting development of content.

2)   
Develop budget for the production of the content.

3)   
Provide overall direction and ideas

4)   
Work with MBE on strategies and overall goals.

 
MBE AGREES TO:
 
1)   
Provide monthly consulting on the development of content

2)   
Provide 7W with Marketing Materials

3)   
Provide 7W with a distribution strategy

4)   
Provide 7W with ways to maximize the of its developed content

5)   
Manage projects from development to completion.

6)   
Oversea 3rd party work.



 
1

--------------------------------------------------------------------------------

 
 
[img001.jpg]
Terms and Conditions


The above proposal is private and the intellectual content is to remain
confidential for the purpose of securing a mutually beneficial undertaking for
both parties.
 
1.  
Notices. All notices, demands or consents required or permitted under this
Agreement will be in writing and will be delivered, sent by facsimile or mailed
certified return receipt requested to the respective parties at the addresses
set forth above or at such other address as such party will specify to the other
party in writing. Any notice required or permitted by the provisions of this
Agreement will be conclusively deemed to have been received on the day it is
delivered to that party by U.S. Mail with acknowledgment of receipt or by any
commercial courier providing equivalent acknowledgment of receipt.

 
2.  
Governing Law. The Uniform Commercial Code as enacted by the State of North
Carolina will govern this Agreement, and all rights and obligations of the
parties. Any disputes hereunder will be heard in the appropriate federal and
state courts located in Wake County, NC.

 
3.  
Entire Agreement. The parties acknowledge that this Agreement expresses their
entire understanding and agreement, and that there have been no warranties,
representations, covenants or understandings made by either party to the other
except such as are expressly set forth in this section. The parties further
acknowledge that this Agreement terminates and otherwise renders null and void
any and all prior or contemporaneous agreements or contracts, whether written or
oral, entered into between the Buyer and the Seller with respect to the matters
expressly set forth in this Agreement.

 
 
2

--------------------------------------------------------------------------------

 
 
[img001.jpg]
 
 



We have carefully reviewed this contract and agree to and accept its terms and
conditions. We are executing this Agreement as of the day and year first written
above.
 
 

Moving Box Entertainment, LLC     7 Worldwide Inc.  
[img002.jpg]
   
[img003.jpg]
 
Andreas Wilcken Jr.
 Moving Box Entertainment, LLC
   
Michael Davis
7 Worldwide Inc.
 
 
   
 
 

 

 
 
3

--------------------------------------------------------------------------------

 